IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                        )      No. 78959-7-I

                      Respondent,
                                                   DIVISION ONE
                      v.                    )
ABDI HUSSEIN HILOW,                         )      UNPUBLISHED OPINION
                                            )
                      Appellant.            )      FILED: November 4, 2019



       MANN, A.C.J.   —    Abdi Hilow appeals his conviction for possession of a stolen

vehicle. He argues that there was insufficient evidence to demonstrate that he knew the

car was stolen. Because a jury could reasonably infer that Hilow knew that the car was

stolen from the evidence presented at trial, we affirm.



       Diane Chantha’s gray Honda Civic was stolen from her parking garage on

February 14, 2018. Chantha had left clothes, papers, pay stubs, and herW-2 forms in

the car. Chantha noticed that her car was missing around 10 p.m. and found broken

glass in the parking stall. Chantha reported that the car had been stolen to the Seattle

Police Department.
No. 78959-7-1/2

       The Honda was equipped with a LoJack device which emits a radio signal

indicating its location. Around 11:30 p.m. that evening, a police officer observed

Chantha’s Honda in the Green Lake area. A man in his twenties or thirties was in

driver’s seat. The man drove away before the officer could stop the car.

       On the afternoon of February 15, police officers found the Honda parked on a

residential street with the engine running. Hilow, the car’s only occupant, was slumped

over in the driver’s seat, asleep. Several officers were quietly approaching the Honda

when a police canine accidently stepped on a button that activated the police car siren.

Hilow woke up and drove away. Before Hilow drove away, Officer Brandon Caille noted

that Hilow was “tweaking,” and appeared to be “extremely high on drugs.”

       Hilow lost control of the car, causing the Honda to fall down an embankment.

Hilow got out of the car and began to run away. Officer Jacob Briskey arrived on the

scene and released his canine partner, Blitz, who chased Hilow and detained him. The

officers apprehended Hilow.

       One of the Honda’s rear windows was broken and there was shattered glass in

the car. Hilow had been operating the Honda with a spare key that Chantha left inside

the vehicle. While searching Hilow incident to arrest, the officers found a baggie

containing black tar heroin. Hilow told an officer that he had consumed PCP

(Phencyclidine). The officers also found a “window punch” on Hilow, which is used to

break car windows. Chantha did not know Hilow, nor did she give him permission to

use her car.

       Hilow was charged with one count possession of a stolen vehicle and one count

of attempting to elude a pursuing police vehicle.


                                         -2-
No. 78959-7-1/3

       The jury was instructed that it could consider the evidence of Hilow’s intoxication

to determine whether he acted with the requisite knowledge. The jury found Hilow guilty

of both charges.

       Hilow appeals only the conviction for possession of a stolen vehicle.



       Hilow argues that the State failed to prove that he knew the car was stolen

beyond a reasonable doubt. Hilow argues that there was insufficient evidence that he

knew the car was stolen because mere possession of a stolen car is not sufficient to

prove actual knowledge. We disagree.

       In a sufficiency challenge, we look at the evidence in the light most favorable to

the State and determine whether any rational trier of fact could have found the elements

beyond a reasonable doubt. State v. Luther, 157 Wash. 2d 63, 77, 134 P.3d 205 (2006).

‘All reasonable inferences from the evidence must be drawn in favor of the State and

interpreted most strongly against the defendant.” State v. Salinas, 119 Wash. 2d 1 92, 201,

829 P.2d 1068 (1992). A sufficiency challenge admits the truth of the State’s evidence

and all inferences that reasonably can be drawn therefrom. Salinas, 119 Wash. 2d at 201.

This court’s review on a sufficiency of the evidence challenge is highly deferential to the

jury’s decision. State v. Davis, 182 Wash. 2d 222, 227, 340 P.3d 820 (2014).

      A person is guilty of possession of a stolen vehicle if he or she possesses a

stolen motor vehicle. RCW 9A.56.065. It is well settled that knowledge is an element of

possessing a stolen vehicle. State v. Plank, 46 Wash. App. 728, 731, 731 P.2d 1170

(1987). “A person knows of a fact by being aware of it or having information that would

lead a reasonable person to conclude that the fact exists. Although knowledge may not


                                          -3-
No. 78959-7-1/4

be presumed because a reasonable person would have knowledge under similar

circumstances, it may be inferred.” State v. Womble, 93 Wash. App. 599, 604, 969 P.2d
1097 (1999).

       The State has the burden of establishing that defendant had actual knowledge,

but it may prove actual knowledge through circumstantial evidence. State v. Allen, 182
Wash. 2d 364, 374, 341 P.3d 268 (2015). Mere possession of recently stolen property will

not support the assumption that a person knew the property was stolen. State v. Ford,

33 Wash. App. 788, 790, 658 P.2d 36, (1 983). However, once the State has established

that a person rode in a vehicle taken without the owner’s permission, only ‘slight

corroborative evidence” is needed to establish the defendant’s guilty knowledge.

Womble, 93 Wash. App. at 604. Absence of a plausible explanation and flight are

corroborative factors in establishing guilty knowledge. Womble, 93 Wash. App. at 604;

State v. Bruton, 66 Wash. 2d 111, 112, 401 P.2d 340 (1965). Flight as evidence of guilt

has been called into question in Massachusetts, where the court held that a black man

running away from a police officer asking the man to stop was insufficient to support

reasonable suspicion. Commonwealth v. Warren, 475 Mass. 530, 538-39, 58 N.E.3d
333 (2016). The court held that evasive conduct alone is insufficient to support

reasonable suspicion. Warren, 475 Mass, at 538.

       Here, there was sufficient evidence for a reasonable jury to find that Hilow knew

the car was stolen. It is undisputed that Hilow was found in possession of Chantha’s

stolen Honda. Chantha did not know Hilow, or give him permission to use her car.

      The additional corroborative evidence supports a finding of Hilow’s guilty

knowledge. Hilow fled from the police, first in the Honda and subsequently on foot after


                                         -4-
No. 78959-7-1/5

he crashed the car. Although flight alone does not demonstrate that Hilow knew the car

was stolen, there is additional evidence in this case that is indicative of Hilow’s

knowledge. Here, the back window of the car was broken and there was shattered

glass inside the car. Hilow had a window punch on his person, which is a tool used to

break windows during vehicle thefts. The car contained Chantha’s personal items.

Finally, Hilow was discovered in the Honda less than 24 hours after the car had been

stolen.

          Hilow contends that there was evidence of another person being in possession of

the car, and that Hilow lacked the requisite knowledge due to his intoxication. Here, the

jury was not persuaded by this evidence, and the jury found that Hilow had the requisite

knowledge despite his drug use. We give great deference to the jury’s decision. Here,

the other facts indicating that the Honda was stolen meet the standard of “slight

corroborative evidence.” Therefore, there was sufficient evidence to support the jury’s

conviction of Hilow.

          We affirm.




WE CONCUR:



~                                                      %‘~-/.